19-10412-jlg                    Doc 40               Filed 02/12/19          Entered 02/12/19 11:08:34    Main Document
                                                                            Pg 1 of 1
 


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 )
In re:                                                                           )      Chapter 11
                                                                                 )
DITECH HOLDING CORPORATION, et al.,1                                             )      Case No. 19-10412 (JLG)
                                                                                 )
                                                           Debtors.              )      (Joint Administration Requested)
                                                                                 )

                      ORDER GRANTING ADMISSION TO PRACTICE PRO HAC VICE

        Upon the motion of Patrick J. Nash, Jr. to be admitted pro hac vice to represent the Term
Loan Ad Hoc Group in the above-referenced chapter 11 cases, and upon the movant’s
certification that he is a member in good standing of the bar of the State of Illinois, it is hereby:

       ORDERED that Patrick J. Nash, Jr. is admitted to practice pro hac vice in the above-
captioned cases to represent the Term Loan Ad Hoc Group in the United States Bankruptcy
Court, Southern District of New York, provided that the filing fee has been paid.


Dated: February 12, 2019
        New York, New York
                                                                      /s/   James L. Garrity, Jr.
                                                                      HONORABLE JAMES L. GARRITY JR.
                                                                      UNITED STATES BANKRUPTCY JUDGE




                                                            
1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
       Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
       Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
       Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
       Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
       Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located
       at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034. 
